DETAILED ACTION
Claims 1-3, 5-10, 24, 28 and 29  are pending as amended on  3 September 2021, claims 11-23 and 25-27  are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection of claims 1-3, 5, 24 and 28-29 over Gale, and the rejection of claims 1-2, 5-10, 24 and 28 over Hill.  The rejections have been withdrawn.
Applicant’s arguments in light of the amendment  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by “ Oil-induced formation of branched wormlike micelles in an alcohol propoxysulfate extended surfactant system”, Francis Choi, et al., Soft Matter, 2018, 14, 8378 (hereinafter Choi), which is listed in Applicant’s information statement.
Regarding claims 1-3,  Choi teaches a viscoelastic microemulsion formed by combining oil and a solution of surfactant, water and  sodium chloride (Formulation and Phase diagrams, p8379-8380),  exemplifies as 5% surfactant, 1.25% oil and 12% NaCl (Figure 9a and right column, p8386 ),   thus 81.75% of water, which meets the claimed amount of surfactant, oil, salt and water, respectively, and the system exhibit behavior with G’ > G” at an oscillation frequency of 0.01 to 100 rad/s,  indicating the formation of viscoelastic structure (Figure 9a and right column, p8386).
Choi exemplifies that the surfactant is tetrapropylene glycol (2-ethyl)octyl ether sulfate, C10PO4SO4Na (Abstract, p 8378 and Materials, p8379), which meets the claimed extended surfactant. 
 Choi discloses the surfactant-oil-water system comprises  wormlike micellar  (WLM)phase (Fig. 8 and p8387), and the WLMs only form at low oil contents (p8383 and p8387). 
Regarding the formation of an oil-starved Winsor III microemulsion when coalescing, since Choi  teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process,  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	Regarding claim 5,  Choi exemplifies the oil as hexane and octane (p8379), which meets the claimed petroleum distillates.  
Regarding claim 6,  Choi teaches that the surfactant –oil-water system with WLMs is suitable for suspension of nanoparticles (abstract, p8378).

Claim Rejections - 35 USC § 103
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Choi.
The teachings of Choi are set forth above. 
Choi teaches the surfactant –oil-water system is suitable for suspension of nanoparticles (abstract, p8378), and exemplifies  5% surfactant, 1.25% oil and 12% NaCl (Figure 9a and right column, p8386 ),   thus up to 81.75% of water and nanoparticles, i.e.,  the amount of the nanoparticles is less than 82 wt.%, which encompasses the claimed amount.
prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Allowable Subject Matter
Claims 24 and 28-29 are allowed.
Claims 8-10 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1768